ARIEL INVESTMENT TRUST SECOND AMENDMENT TO TRANSFER AGENT SERVICING AGREEMENT THIS SECOND AMENDMENT dated as of this 15th day of November, 2011 to the Transfer Agent Servicing Agreement, dated as of July 6, 2007, as amended November 15, 2010 (the “Agreement”), is entered into by and between ARIEL INVESTMENT TRUST, a Massachusetts business trust, (the “Trust”), and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company (“USBFS”). WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to add the Ariel International Equity Fund and the Ariel Global Equity Fund; and WHEREAS, Section 13 of the Agreement allows for its amendment by written agreement executed by the parties and authorized or approved by the Board of Trustees; and NOW THEREFORE, the parties agree as follows: Amended Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ARIEL INVESTMENT TRUST U.S BANCORP FUND SERVICES, LLC By:/s/ Anita Zagrodnik By:/s/ Michael R. McVoy Name:Anita Zagrodnik Name: Michael R. McVoy Title:Vice President, CCO, CFO Title: Executive Vice President 9/2011 1 Amended Exhibit A to the Transfer Agent Servicing Agreement – Ariel Investment Trust Fund Names Separate Series of Ariel Investment Trust Name of Series Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Ariel International Equity Fund Ariel Global Equity Fund 9/2011 2
